DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Interview Summary Record, conducted March 5, 2021, with respect to the rejection(s) of claim(s) 12-22 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chi in view of Siegel et al. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 12-13 recite(s) “a first storage section configured to store and identification code of a splicing tape…associating with a usable time limit of the splicing tape” and “a management section configured to manage the use of the splicing tape based on the identification i.e., as a generic device performing a generic computer function of collecting pieces of data, determining start times associated with the data, mathematically calculating a usable time limit, and displaying a warning when the usable time limit is reached) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (United States Patent #9,573,783) in view of Siegel et al. (United States Patent # 4,411,725).  Regarding claims 12-15, Chi shows a splicing management system comprising: a splicing unit configured to splice together a first carrier tape and a second carrier tape using a splicing tape, wherein the splicing unit comprises: a holding section configured to hold a reel, 33, around which the splicing tape is wound; a bonding device configured to affix the splicing tape of the reel held by the holding section to both the first carrier tape and the second carrier tape (Fig. 6; column 6, lines 28-40); and an ID code reader configured to be communicably connected to a management section and read an ID code attached to the first and second carrier tape supply reels to indicate the identification code of the carrier tapes, and wherein the management system comprises: a first storage section configured to store an identification code of the first and second carrier tapes, and a management section configured to manage the splicing station based on the identification codes (column 13, line 64 to column 14, line 33).  Chi fails to show the management system stores an identification code of a splicing tape.  
Siegel et al. also shows a splicing management system wherein a sensor is used to detect the presence or absence of splicing tape and a usable time limit calculating section is configured to obtain the usable time limit of the splicing tape, and manage the use of the splicing tape based on the condition of the splicing tape (column 8, lines 21-35).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to use the storage and management sections of Chi for using information related to the splicing tape as well as the first and second carrier tapes because Siegel et al. teaches the necessity of ensuring the splicing tape is in proper position prior to initiating a splicing step.  The additional limitations of claims 12-15 are directed solely to the particular use of the storage section and management section of the references as combined and do not further limit the storage section or management section.
Regarding claim 16, Siegel et al. shows the management section comprises a warning section configured to issue a warning regarding the usable time limit of the splicing tape to an operator (column 8, lines 22-23) when an elapsing of the usable time limit is detected or predicted as a result of the determination by the usable time limit determination section.  

Claims 17- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Siegel et al. as applied to claim 12 above, and further in view of Hara (United States Patent Application Publication # 2018/0235120).  As shown in the rejection of claim 12 above, the references as combined show the instantly claimed invention but fail to show a second storage section configured to store a result of success or failure of splicing together the first carrier tape and the second carrier tape.  Hara also shows a splicing management system and further shows a storage section configured to store a result, that is, success or failure of splicing together the first carrier tape and the second carrier tape using the splicing tape after the splicing has been executed (paragraphs 0060, 0062).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to add a second storage section to the splicing management system of the references as combined because Hara teaches this storage section can alert an operator to whether a component lifting nozzle suction failure is a result of a failed splice or another issue (paragraphs 0012, 0013).  The additional limitations of claims 17-18 and 22 are directed solely to the particular use of the storage section and management section of the references as combined and do not further limit the storage section or management section.  This is further evidenced by Hara that the determination of what data to display is controlled only by firmware without adding hardware (paragraph 0062).  

Regarding claims 19-21, Siegel et al. further shows the management system controls the temperature and pressurizing time (column 9, lines 9-19, 39-44; column 14, lines 1-38). The additional limitations of claims 19-21 are directed solely to the particular use of the storage section and management section of the references as combined and do not further limit the storage section or management section.  

Claim Objections
Claim 18 is objected to because of the following informalities:  In line 4, “rage” should be ‘age.’  Appropriate correction is required.



Information Disclosure Statement

The Information Disclosure Statement filed August 1, 2019 has been considered by the examiner.
The Information Disclosure Statement filed July 30, 2020 has been reviewed by the examiner but the non-patent literature document has been lined through.  The reference is directed to a completely different technology than that of applicant’s invention.  For clarity of the record, if this document does have significance in the prosecution of the instant application, applicant is advised to describe that significance and the cited reference will be shown as being considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gfeller et al., Iwasaki et al., Ohashi et al., and Koyanagi et al. each show splicing systems for first and second carrier tapes similar to applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARK A OSELE/           Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 8, 2021